UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 22, 2010 INUVO, INC. (Exact name of registrant as specified in its charter) Nevada 001-32442 87-0450450 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 15550 Lightwave Drive, Third Floor, Clearwater, FL (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code 727-324-0046 not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.02 Non-Reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review. On March 22, 2010 the Audit Committee of the Board of Directors of Inuvo, Inc. determined that our consolidated balance sheet at December 31, 2007, and our consolidated statement of operations and consolidated statement of stockholders’ equity for the year ended December 31, 2007 could no longer be relied upon.The consolidated balance sheet at December 31, 2007 and the consolidated statement of operations and the consolidated statement of stockholders’ equity for the year ended December 31, 2007 as filed with our Annual Report on Form 10-K for the year ended December 31, 2008, as amended, contained an error related to allowance for doubtful accounts and bad debt expense during the year then ended.We have determined that our allowance for doubtful accounts was underestimated by approximately $1.2 million at December 31, 2007.As a result of this error in 2007 which impacts the beginning balances on certain of our 2008 financial statements, on March 22, 2010 the Audit Committee of our Board of Directors also determined that our consolidated balance sheet at December 31, 2008 and our consolidated statement of stockholders’ equity and comprehensive loss which also appeared in our Annual Report on Form 10-K for the year ended December 31, 2008, as amended, could no longer be relied upon.Accordingly, our consolidated balance sheet at December 31, 2008 and our consolidated statement of stockholders’ equity and comprehensive loss for the year ended December 31, 2008 have been restated to correct the 2007 accounting error related to our allowance for doubtful accounts and will be included in our Annual Report on Form 10-K for the year ended December 31, 2009. The effect of correcting this accounting error on our consolidated balance sheet at December 31, 2007 and our consolidated statement of operations for the year ended December 31, 2007 are shown in the table below.The effect on our statement of stockholders’ equity for the year ended December 31, 2007 is reflected in the changes to the balance sheet at December 31, 2007.This error had no net effect on our consolidated statement of cash flows for the year ended December 31, 2007. December 31, 2007 As filed Adjustment to Restate Restated Consolidated Balance Sheet Data Assets Accounts receivable $ $ ) $ Total current assets $ $ ) $ Total assets $ $ ) $ Stockholders’ equity Accumulated deficit $ ) $ ) $ ) Total stockholders’ equity $ $ ) $ Total liabilities and stockholders’ equity $ $ ) $ Consolidated Statement of Operations Data Operating expenses Selling, general and administrative $ $ $ Net loss from continuing operations before income taxes $ ) $ ) $ ) Net loss from continuing operations $ ) $ ) $ ) Net Loss $ ) $ ) $ ) Per Common Share Data Basic and Diluted Net Loss From Continuing Operations $ ) $ ) $ ) Net Loss $ ) $ ) $ ) The effect of correcting this 2007 accounting error on our consolidated balance sheet at December 31, 2008 is shown in the table below.The effect on our statement of stockholders’ equity for the year ended December 31, 2008 is reflected in the changes to the balance sheet at December 31, 2008.This 2007 accounting error had no effect on our consolidated statements of operations or our consolidated statement of cash flows for the year ended December 31, 2008. Consolidated Balance Sheet Data December 31, 2008 As filed Adjustment to Restate Restated Assets Accounts receivable, net of allowance $ $ ) $ Total current assets $ $ ) $ Total assets $ $ ) $ Stockholders’ equity Accumulated deficit $ ) $ ) $ ) Total stockholders’ equity $ $ ) $ Total liabilities and stockholders’ equity $ $ ) $ The Audit Committee of our Board of Directors has discussed the matters disclosed in this filing with Kirkland Russ Murphy & Tapp, P.A., our current independent registered public accounting firm which is also reauditing our 2008 financial statements, as well as informing Blackman Kallick LLP, the independent registered public accounting firm that issued the audit report on our 2007 financial statements, and informing Grant Thornton LLP, the independent registered public accounting firm that issued the audit report on our 2008 financial statements. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INUVO, INC. Date March 23, 2010 By: /s/Gail L. Babitt Gail L. Babitt Chief Financial Officer
